Title: To Thomas Jefferson from Philip Pope, 5 January 1809
From: Pope, Philip
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Crew’s-Ville Hanover Virgi: Jan. 5th. 1809
                  
                  It is a truth most undeniable sir that for a proper administration of justice and a correct exicution of law’s, the persons who are to administer the one—and enforce the other—ought to love and respect both, but unfortunately for this State and perhaps for others—the most prominent public men neither regard one—nor mind the other—This truth has been fully exemplifyed during the term of the late federal circuit court in this state. It was a will known fact to most of the people of this State that the embargo law’s has been most shamefully violated in Richmond—Yet Judge Marshall in his charge to the grand jury did not touch upon this subject—but to all who know the man this is not astonishing—But how shall we account for the most singular conduct of the federal Attorney Mr. Hay. When he knew that the jury was investigating this affair, insted of assisting them in ther laudible exertions what did he do? he requested the judge to dismiss the jury—having no farther use for them. Again sir the Collector of the port of Richmond is not the man to fill that office to the wishes of the people and the honor of our laws—he is an inveterate enemy to the embargo laws, and of course will not in force them.
                  How long shall we continue to have such men in office—and to whom shall we look up to but to you from whom they derive their official existance.
                  Junius in one of his letters asks how can England prosper while a Duke of Grafton is prime Minister, a Lord North Chancellor of the Exchequer, a Weymouth and a Hilsborough Secretaries of State, a Granby commander in Chief, and Mansfield chief criminal Judge of the Kingdom.
                  I Sir will ask, how can Virginia prosper while John Marshall is Judge George Hay the attorney—and Mr. Gibbon the collector—impossible. I humbly request if you think Gibbon unworthy of the office to grant me the honor of filling it—I ask it because I am poor, and more particularly because I will exicute the duties of the office with fidelity and good faith—I am unknown to you but I beleave you are acquanted with my father Nathl. Pope of Hanover—Should you feel any delicacy in the affair as your time has nearly expired—pray be so good asto mention it to your successor. You will direct your letter to Crew’s Ville—Hanover Virginia. Yrs. respectfully
                  
                     Philip C Pope 
                     
                  
               